Title: To George Washington from Colonel William Malcom, 25 April 1779
From: Malcom, William
To: Washington, George



Sir
April 25 1779

The Regiment is now Twelve Miles on its March to Eastown—Colonel Spencer is arrived and will take Command there—Major Pawling does not Serve—he came to our Quarters a few days ago, but the face of the Arrangement determin’d him to adhere to his resignation—the Desbanded Officers are Also left us this morning—which is a real loss to the Service—The Men of the Regiment are unhappy by thus being taken from Officers whom they loved, and in a body have petitiond me to request your Excellency that if nothing else can happen to th[e]ir wishes, they may be drafted to the regiments of their respective States—I hope I do not offend your Excellency by complying with my promise. I expect to reach Eastown on Tuesday. With respect I am Your Excellencys Most obedt Servt
W. Malcom